Citation Nr: 1705581	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-18 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Obstructive Sleep Apnea (OSA).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to February 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, in support of this claim, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is in the claims file, so of record.

The Board has since, in August 2015 and May 2016, remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development - including especially for a VA compensation examination and medical nexus opinion, also supplemental comment (addendum opinion).  This claim, however, requires still further development before being decided on appeal, so the Board regrettably is again remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.  The AMC, incidentally, is now referred to as the Appeals Management Office (AMO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



REMAND

As the Board previously explained, the Veteran contends, essentially, that his symptoms of heavy excessive snoring and trouble sleeping noted in service were early manifestations of the OSA later diagnosed.  His post-service VA treatment records confirm this diagnosis.  So the determinative issue is not so much whether he has this condition, instead, whether it dates back to his military service as he is alleging.  Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

Since the more recent May 2016 Board remand, a VA examiner in June 2016 has reviewed the Veteran's electronic (paperless) claims file, including a prior October 2015 VA examination report and opinion.  The VA examiner stated that the Veteran was diagnosed with OSA with central sleep apnea, per a polysomnogram (sleep study) conducted in 2007.  The VA examiner further stated that, while the Veteran did complain of sleep problems while in the military and shortly after service, "the complaint is sufficiently vague enough [that] to ascribe it definitively to [OSA] would be speculative at best."  Further, the examiner stated that there were numerous causes for "trouble sleeping," both medical and psychiatric, adding that "[t]o merely state the presence of 'trouble sleeping' does not provide enough descriptive information to come up with a directed diffential [sic], let alone a specific diagnosis."

Statements that are inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, by the same token, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) also had held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion has to be viewed in its entire context, however, and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been more recently issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims. See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Jones Court acknowledged that an "examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation."  Jones, 23 Vet. App. at 391.  The Court also found that "VA is not bound to proceed through multiple iterations of medical opinions until it declares that no further examinations would assist the claimant[,]" which, in the Court's view, was "inherent in a finding that the duty to assist has been fulfilled."  Id.  The Court in Jones explained that the duty to assist, rather, requires VA to obtain all relevant information that may reasonably be obtained before the Board may rely on a VA medical examiner's opinion to deny a claim and enumerates the steps under which the duty to assist may apply.  Id., at 388.  The Court first found that the duty to assist applies when "an examiner specifically identifies additional information that would facilitate a more conclusive opinion." The Court then found that "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  Id., at 389.

The Court in Jones went on to point out that, while an opinion that diagnosis or etiology was not possible without resorting to speculation was just as much a medical conclusion as a firm diagnosis or a conclusive opinion, a bald statement that it would be speculative to render an opinion as to etiology or diagnosis was ambiguous and, thus, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all relevant tests and records that might reasonably illuminate the medical analysis.  Id., at 390.

When considering this precedent, the June 2016 VA examiner's speculative opinion is inadequate to decide the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion in response to a claim of entitlement to service connection, VA must ensure the examination or opinion is adequate, else, notify the Veteran why one cannot or will not be provided).  While the June 2016 VA examiner found that the Veteran was, in fact, diagnosed with OSA, the examiner mischaracterized the Veteran's lay assertions regarding his symptoms of sleep apnea as "trouble sleeping" while ignoring specific lay statements the Veteran made regarding his symptoms in service that are supportive of his claim.  For instance, in his May 2008 Substantive Appeal to the Board (on VA Form 9), the Veteran stated that he was "often chastised for [his] heavy excessive snoring while on active duty."  He further stated that he was a heavy sleeper, and he tried to get medical treatment because he was "tired" but was "informed/instructed to stop malingering."  In his December 2009 hearing testimony before the Board, the Veteran stated that he had first thought his sleep problems in service were due to being in a noisy environment.  But he then described multiple episodes in which he woke up unable to move.  He further said that he would "be sleeping, and all of a sudden, I couldn't breathe.  And then when I did I'd be out of breath."  He stated he did not go to sick call during active duty service, and he did not know what was happening to him at the time.

An examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully-informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The discussion of the underlying medical rationale of an opinion, not just review of the claims file, is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two"); Stefl, 21 Vet. App. at 125 ("a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

In Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012), the Court held that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  Here, though, the June 2016 VA examiner's opinion essentially relied on the characterization of the Veteran's lay statements as nothing more than "trouble sleeping" in order to support his conclusion that the statements were too vague to definitively ascribe his symptoms in service to OSA.  However, the opinion fails to consider specific descriptions the Veteran provided concerning his sleep problems in service in support of his claim, which were not limited to just trouble sleeping but also included excessive snoring, difficulty breathing, etcetera.


Because of this failing, there has not been compliance with the Board's prior remand directives, not even what could be considered acceptable substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, this claim is again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a complete copy of this additional remand, to the VA compensation examiner that most recently commented on this case in June 2016 (following and as a result of the Board's prior remand) for still more comment on the etiology of the Veteran's OSA, particularly in terms of its posited relationship or correlation with his military service.  Following further review of the relevant evidence, the examiner must provide more explanatory rationale as to whether the Veteran's OSA, which has been diagnosed, incepted during his active duty military service or is otherwise related or attributable to his service.

The opinions provided thus far, both in June 2016 and even prior to that in October 2015, on this determinative issue have not included the required level of explanation or rationale.  

To wit, in attempting to comment on this determinative issue of causation, the October 2015 VA examiner impermissibly relied seemingly exclusively on the absence of indication of actual treatment during the Veteran's active duty service, such as would be reflected in actual treatment records (STRs).  The VA examiner also provided no explanatory rationale for the conclusory statement that the Veteran's symptoms while in the military and symptoms now may likely be related, instead, to anxiety.  The examiner does not clearly delineate which common symptoms she believes may be related to anxiety or provide any support for this statement.  

The June 2016 supplemental opinion is similarly deficient, in that the examiner relied on the characterization of the Veteran's lay statements as nothing more than "trouble sleeping" in order to support his conclusion that the statements were too vague to definitively ascribe his symptoms in service to OSA.  Notably, the opinion fails to consider specific descriptions the Veteran has provided concerning his sleep problems in service in support of his claim, which were not limited to trouble sleeping but also included excessive snoring, waking up gasping for air (having that feeling he was choking), etc.

The Veteran's STRs reflect that, in his January 1965 Report of Medical History in anticipation of his separation from service, he endorsed a history of frequent trouble sleeping.  And he is competent to report observable symptoms of episodes of snoring and other sleep problems during and shortly after service, as this requires only personal knowledge, not medical expertise, since it comes to him through his senses.  In other words, the VA examiner cannot rely exclusively on the absence of relevant treatment in the medical records for concluding instead that the Veteran did not have OSA during his service.

In Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc), the Federal Circuit Court cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  Conversely, in cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

In this circumstance, that is, where a claimed injury, disease or event is not alleged to have occurred during combat, the Board must make two preliminary findings in order to rely on this negative inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.


Therefore, if in this particular instance it is reasonable to expect more documentation of the type of symptoms in service being claimed, such as more mention in the STRs (accepting that there is at least some mention), then the examiner must discuss the basis for this expectation.  Similarly, if it is reasonable to expect the Veteran to have at least complained about trouble sleeping during the several years immediately after conclusion of his service, then there has to be some explanation of why there is this expectation and that it is reasonable in light of the circumstances presented.

If an opinion cannot be rendered without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  In other words, merely saying that he/she cannot respond will not suffice.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence).

2.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.


The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

